 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Daniel Stewart,                                     No. CV-19-03282-PHX-DJH (ESW)
10                  Plaintiff,                           ORDER
11   v.
12   Maricopa County Sheriff's Office, et al.,
13                  Defendant.
14
15          On February 19, 2020, the Court received Defendants’ Notice to the Court
16   Regarding Plaintiff’s Release from MCSO Custody (Doc. 12) effective November 25,

17   2019. Plaintiff has not filed a notice of change of address as of the date of the filing of this
18   Order. The Court previously warned Plaintiff that the failure to file a notice of change of

19   address may result in the dismissal of this action. (Doc. 8 at 3). Therefore,

20           IT IS ORDERED that by March 17, 2020, Plaintiff shall either (i) file a notice of
21   change of address with the Court or (ii) show cause why this action should not be dismissed
22   without prejudice pursuant to Federal Rule of Civil Procedure 41(b) for Plaintiff’s failure

23   to comply with the Court’s Order and to prosecute this case.

24          Dated this 26th day of February, 2020.

25
26
27                                                       Honorable Eileen S. Willett
                                                         United States Magistrate Judge
28
